Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
On page 22 paragraph [0051] line 3, the phrase “that would be have been obtained” should read “that would have been obtained”.
Appropriate correction is required.

Claim Objections
Claims 1-2 and 11-12 are objected to because of the following informalities:  
In claim 1 lines 11-12 “provide at least some of the M set of computational stratigraphy model variables” should read “provide at least some of the M sets of computational stratigraphy model variables” to properly refer back to how the term is used in claim 1 lines 8-9.
In claim 2 lines 8-9, “wherein at least some of the sets of computational stratigraphy model variables” should read  “wherein at least some of the set of computational stratigraphy model variables” to properly refer back to how the term is used in claim 1 line 7.
In claim 11 lines 10-11 “providing at least some of the M set of computational stratigraphy model variables” should read “providing at least some of the M sets of computational stratigraphy model variables” to properly refer back to how the term is used in claim 11 lines 8-9.
In claim 12 lines 8-9, “wherein at least some of the sets of computational stratigraphy model variables” should read  “wherein at least some of the set of computational stratigraphy model variables” to properly refer back to how the term is used in claim 11 lines 6-7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein simulation of the changes in the subsurface representation across a simulation time duration includes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The “wherein” clause is referring back to a simulation that was never introduced.
For purposes of examination, claim 2 will be interpreted as:

2.	The system of claim 1, wherein the one or more physical processors are further configured by the machine readable instructions to iterativelychange the subsurface representation by switching between: 
running of the computational stratigraphy model for a number of mini-steps to simulate changes in the subsurface representation across the number of mini-steps; and 
updating the subsurface representation based on the predicted subsurface representation outputted by the machine learning model, wherein at least some of the set of computational stratigraphy model variables from the running of the computational stratigraphy model for the number of mini steps are provided as the input to the machine learning model.


Claim 12 recites the limitation "wherein simulation of the changes in the subsurface representation across a simulation time duration includes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The “wherein” clause is referring back to a simulation that was never introduced.
For purposes of examination, claim 12 will be interpreted as:

12.	The method of claim 11, wherein wherein the method further includes iteratively changing the subsurface representation by switching between: 
running of the computational stratigraphy model for a number of mini-steps to simulate changes in the subsurface representation across the number of mini-steps; and 
updating the subsurface representation based on the predicted subsurface representation outputted by the machine learning model, wherein at least some of the set of computational stratigraphy model variables from the running of the computational stratigraphy model for the number of mini steps are provided as the input to the machine learning model.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-11, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Probability maps of reservoir presence and sensitivity analysis in stratigraphic forward modeling” (Gervais)
With respect to claim 1, Gervais teaches A system for accelerated subsurface model computation, the system comprising (see generally: case study of proposed workflow applied to basin in Gulf of Mexico, starting at [page 10 paragraph 3 line 1]; proposed workflow shown in FIG. 1, consisting of nine steps using the CougarOpt research software, [page 6 paragraph 1 lines 9-11]; which runs on a system that performs forward simulations, [page 6 paragraph 1 line 4]; and approximates outputs of simulator on metamodels that have small computation time [page 6 paragraph 2 line 4]): one or more physical processors configured by machine-readable instructions to ("computationally fast" is referring to how fast a processor evaluates the metamodel relative to a standard simulator performing stratigraphic forward modeling, [page 4 paragraph 1 line 2]): run a computational stratigraphy model for M mini-steps to simulate changes in a subsurfaces representation across the M mini-steps (fifth step of FIG. 1, "perform stratigraphic forward simulations for the models of DoE to form the training sets"; specifically, simulate basin infill  with time steps of 0.2 m.y., [page 11 paragraph 1 line 5]; example shown in FIG. 3 of .4 to 3 m.y. would be M = 13 mini-steps), the subsurface representation changing from a 0-th subsurface representation to a M-th subsurface representation (changes over time steps include diffusional processes, basin deformation, and mechanical compaction, [page 11 paragraph 1 lines 7-11]; ranges of inputs and coefficients in DoE given in Table 1), the subsurface representation after individual mini-steps characterized by a set of computational stratigraphy model variables such that running the computational stratigraphy model for M mini-steps results in M sets of computational stratigraphy model variables (maps of two output properties: sediment thickness and sand proportion simulated over period from 0.4 to 3 m.y., [page 12 paragraph 3 lines 1-5]), wherein an individual mini-step corresponds to a mini-time duration (time steps of 0.2 m.y., which is mini relative to 3-.4=2.6 m.y. time duration, [page 11 paragraph 1 line 5]); provide at least some of the M set of computational stratigraphy model variables as input to a machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]), the machine learning model predicting changes to the subsurface representation over a step and outputting a predicted subsurface representation (predict property y(x, THETA) with one of the inputs x being time using equation (4), [page 8]; see example in FIG. 5 showing maps comparing true and predicted values of sand proportion after 0.4. and 3 m.y., [page 14 paragraph 1 lines 1-2]), wherein the step corresponds to a time duration longer than the mini-time duration (metamodeling approach is applied to values simulated after 0.4 and 3 m.y., [page 13 paragraph 2 lines 4-5]; which is longer than the .2 m.y. time step,  [page 11 paragraph 1 line 5]); and update the subsurface representation based on the predicted subsurface representation outputted by the machine learning model (ninth step of FIG. 1, "use the predictions provided by the metamodels to perform sensitivity and risk analysis"; for example, as shown in FIG. 8, may use the maps of sediment thickness and sand proportion to create an updated map displaying a "reservoir zone", [page 16 paragraph 1 lines 1-8]).

With respect to claim 4, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches wherein the set of computational stratigraphy model variables includes one or more of bottom topography, flow velocity field, flow depth, sediment concentration in flow (sediment volume inflow, [page 11 paragraph 2 line 5]), grain size composition, and/or sediment transport (sediment transport [page 11 paragraph 2 line 3]).

With respect to claim 5, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches wherein the set of computational stratigraphy model variables further includes one or more morphodynamical variables (morphodynamical variables are divided into three categories accommodation, sediment and water supplies, and sediment transport, which includes variables such as subsidence rate, [page 11 paragraph 2 lines 1-4]; complete list of variables given in table 1).

With respect to claim 6, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches wherein the machine learning model is trained by using one or more sets of computational stratigraphy model variables as training input to the machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]) and by using the subsurface representation obtained from running of the computational stratigraphy model as truth to compare training output of the machine learning model (50 simulations run as test sample to assess quality of metamodels, [page 12 paragraph 2 lines 3-4]).

With respect to claim 7, Gervais teaches all of the limitations of claim 6, as noted above. Gervais further teaches wherein a window (column of grid, [page 12 paragraph 3 lines 1-3]) is used to define a training portion of the subsurface representation (map of sediment thickness defined as the accumulated thickness of deposited sediments in each column of the grid, [page 12 paragraph 3 lines 1-3]).

With respect to claim 9, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches wherein the changes to the subsurface representation predicted by the machine learning model include total topography change and partial topography change corresponding to individual grain size bin (Parameters affecting the resultant sedimentary rock record include eustasy, grain size, [page 3 paragraph 1 line 1]; used in the forward model which is used to train the metamodel, [page 5 paragraph 2 line 10]).

With respect to claim 10, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches wherein: the changes to the subsurface representation predicted by the machine learning model are compared with a vertical resolution (outputs included as column of a grid, [page 12 paragraph 3 lines 1-3]; which can be used to find most influential parameters in a sensitivity analysis, [page 14 paragraph 2 lines 1-3]); and responsive to the changes to the subsurface representation predicted by the machine learning model exceeding the vertical resolution (used to tune the parameters in a calibration step [page 15 paragraph 2 line 2]), a fraction of the changes 45Client Ref. No. T-11057Attorney Docket No. ONAS-036046 predicted by the machine learning model is used to update the subsurface representation (discard less influential parameters in calibration process, [page 9 paragraph 3 line 3]).

With respect to claim 11, Gervais teaches A method for accelerated subsurface model computation, the method comprising ((see generally: case study of proposed workflow applied to basin in Gulf of Mexico, starting at [page 10 paragraph 3 line 1]; proposed workflow shown in FIG. 1, consisting of nine steps using the CougarOpt research software, [page 6 paragraph 1 lines 9-11]): running a computational stratigraphy model for M mini-steps to simulate changes in a subsurface representation across the M mini-steps (fifth step of FIG. 1, "perform stratigraphic forward simulations for the models of DoE to form the training sets"; specifically, simulate basin infill  with time steps of 0.2 m.y., [page 11 paragraph 1 line 5]; example shown in FIG. 3 of .4 to 3 m.y. would be M = 13 mini-steps), the subsurface representation changing from a 0-th subsurface representation to a M-th subsurface representation (changes over time steps include diffusional processes, basin deformation, and mechanical compaction, [page 11 paragraph 1 lines 7-11]; ranges of inputs and coefficients in DoE given in Table 1), the subsurface representation after individual mini-steps characterized by a set of computational stratigraphy model variables such that running the computational stratigraphy model for M mini-steps results in M sets of computational stratigraphy model variables (maps of two output properties: sediment thickness and sand proportion simulated over period from 0.4 to 3 m.y., [page 12 paragraph 3 lines 1-5]), wherein an individual mini-step corresponds to a mini-time duration (time steps of 0.2 m.y., which is mini relative to 3-.4=2.6 m.y. time duration, [page 11 paragraph 1 line 5]); providing at least some of the M set of computational stratigraphy model variables as input to a machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]), the machine learning model predicting changes to the subsurface representation over a step and outputting a predicted subsurface representation (predict property y(x, THETA) with one of the inputs x being time using equation (4), [page 8]; see example in FIG. 5 showing maps comparing true and predicted values of sand proportion after 0.4. and 3 m.y., [page 14 paragraph 1 lines 1-2]), wherein the step corresponds to a time duration longer than the mini-time duration (metamodeling approach is applied to values simulated after 0.4 and 3 m.y., [page 13 paragraph 2 lines 4-5]; which is longer than the .2 m.y. time step,  [page 11 paragraph 1 line 5]); and updating the subsurface representation based on the predicted subsurface representation outputted by the machine learning model (ninth step of FIG. 1, "use the predictions provided by the metamodels to perform sensitivity and risk analysis"; for example, as shown in FIG. 8, may use the maps of sediment thickness and sand proportion to create an updated map displaying a "reservoir zone", [page 16 paragraph 1 lines 1-8]).

With respect to claim 14, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches wherein the set of computational stratigraphy model variables includes one or more of bottom topography, flow velocity field, flow depth, sediment concentration in flow (sediment volume inflow, [page 11 paragraph 2 line 5]), grain size composition, and/or sediment transport (sediment transport [page 11 paragraph 2 line 3]).

With respect to claim 15, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches wherein the set of computational stratigraphy model variables further includes one or more morphodynamical variables (morphodynamical variables are divided into three categories accommodation, sediment and water supplies, and sediment transport, which includes variables such as subsidence rate, [page 11 paragraph 2 lines 1-4]; complete list of variables given in table 1).

With respect to claim 16, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches wherein the machine learning model is trained by using one or more sets of computational stratigraphy model variables as training input to the machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]) and by using the subsurface representation obtained from running of the computational stratigraphy model as truth to compare training output of the machine learning model (50 simulations run as test sample to assess quality of metamodels, [page 12 paragraph 2 lines 3-4]).

With respect to claim 17, Gervais teaches all of the limitations of claim 16, as noted above. Gervais further teaches wherein a window (column of grid, [page 12 paragraph 3 lines 1-3]) is used to define a training portion of the subsurface representation (map of sediment thickness defined as the accumulated thickness of deposited sediments in each column of the grid, [page 12 paragraph 3 lines 1-3]).

With respect to claim 19, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches wherein the changes to the subsurface representation predicted by the machine learning model include total topography change and partial topography change corresponding to individual grain size bin (Parameters affecting the resultant sedimentary rock record include eustasy, grain size, [page 3 paragraph 1 line 1]; used in the forward model which is used to train the metamodel, [page 5 paragraph 2 line 10]).

With respect to claim 20, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches wherein: the changes to the subsurface representation predicted by the machine learning model are compared with a vertical resolution (outputs included as column of a grid, [page 12 paragraph 3 lines 1-3]; which can be used to find most influential parameters in a sensitivity analysis, [page 14 paragraph 2 lines 1-3]); and responsive to the changes to the subsurface representation predicted by the machine learning model exceeding the vertical resolution (used to tune the parameters in a calibration step [page 15 paragraph 2 line 2]), a fraction of the changes 45Client Ref. No. T-11057Attorney Docket No. ONAS-036046 predicted by the machine learning model is used to update the subsurface representation (discard less influential parameters in calibration process, [page 9 paragraph 3 line 3]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 8, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Probability maps of reservoir presence and sensitivity analysis in stratigraphic forward modeling” (Gervais) in view of 2013/0118736 (Usadi)
With respect to claim 2, Gervais teaches all of the limitations of claim 1, as noted above. Gervais further teaches running of the computational stratigraphy model for a number of mini-steps to simulate changes in the subsurface representation across the number of mini-steps (fifth step of FIG. 1, "perform stratigraphic forward simulations for the models of DoE to form the training sets"; specifically, simulate basin infill  with time steps of 0.2 m.y.,  [page 11 paragraph 1 line 5]); and updating the subsurface representation based on the predicted subsurface representation outputted by the machine learning model (ninth step of FIG. 1, "use the predictions provided by the metamodels to perform sensitivity and risk analysis"; for example, as shown in FIG. 8, may use the maps of sediment thickness and sand proportion to create an updated map displaying a "reservoir zone", [page 16 paragraph 1 lines 1-8]), wherein at least some of the sets of computational stratigraphy model variables from the running of the computational stratigraphy model for the number of mini steps are provided as the input to the machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]).
Gervais does not teach wherein simulation of the changes in the subsurface representation across a simulation time duration includes iteratively changing the subsurface representation by switching between the steps.
However, Usadi teaches wherein simulation of the changes in the subsurface representation across a simulation time duration includes (in FIG. 3, shows computing approximate solution 306 for a simulation until a desired time frame is reached 314, [0066]-[0068]; time frame may be a month, a century, or more, [0068] lines 15-16) iteratively changing the subsurface representation by switching between the steps (In FIG. 3, iterate steps 306-310 until convergence, [0067] lines 6-20; and then perform next time step 312).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for that the steps are repeated iteratively. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi as shown in Fig. 3. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Gervais teaches all of the limitations of claim 1, as noted above. Gervais does not teach wherein after the subsurface representation is updated based on the predicted subsurface representation outputted by the machine learning model, the computational stratigraphy model is run for N mini-steps to simulate changes in the subsurface representation across the N mini-steps, N being larger than M.
However, Usadi teaches wherein after the subsurface representation is updated based on the predicted subsurface representation outputted by the machine learning model, the computational stratigraphy model is run for N mini-steps to simulate changes in the subsurface representation across the N mini-steps, N being larger than M (set of boundary conditions b_i uniquely determines solution x_i maps to the “M” mini-steps, [0081] lines 8-9; when non-unique solution arises consider both current and previous time steps including additional inputs to generate data for training phase, meaning N>M, [0081] lines 10-20).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for updating the model with more time steps. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). Usadi further teaches when an non-unique solution situation arises, splitting regions and performing additional time steps including the previous time steps to update the model (Usadi, [0081] lines 10-2). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi and the further updating steps when certain situations arise. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Gervais teaches all of the limitations of claim 7, as noted above. Gervais does not teach wherein multiple training data sets are generated based on different placements of the window within the subsurface representation.
However, Usadi teaches wherein multiple training data sets are generated based on different placements of the window within the subsurface representation (train with additional inputs by splitting region, [0081] line 17).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for updating the model by adjusting a window or region used to train the model. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). Usadi further teaches when an non-unique solution situation arises, splitting regions and performing additional time steps including the previous time steps to update the model (Usadi, [0081] lines 10-2). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi and the further updating steps when certain situations arise. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Gervais teaches all of the limitations of claim 11, as noted above. Gervais further teaches running of the computational stratigraphy model for a number of mini-steps to simulate changes in the subsurface representation across the number of mini-steps (fifth step of FIG. 1, "perform stratigraphic forward simulations for the models of DoE to form the training sets"; specifically, simulate basin infill  with time steps of 0.2 m.y.,  [page 11 paragraph 1 line 5]); and updating the subsurface representation based on the predicted subsurface representation outputted by the machine learning model (ninth step of FIG. 1, "use the predictions provided by the metamodels to perform sensitivity and risk analysis"; for example, as shown in FIG. 8, may use the maps of sediment thickness and sand proportion to create an updated map displaying a "reservoir zone", [page 16 paragraph 1 lines 1-8]), wherein at least some of the sets of computational stratigraphy model variables from the running of the computational stratigraphy model for the number of mini steps are provided as the input to the machine learning model (seventh step of FIG. 1, "compute metamodels approximating the outputs of interest of the simulator"; metamodels built from set of values of the output simulated for a sample of the input parameter space, [page 6 paragraph 2 lines 2-4]).
Gervais does not teach wherein simulation of the changes in the subsurface representation across a simulation time duration includes iteratively changing the subsurface representation by switching between the steps.
However, Usadi teaches wherein simulation of the changes in the subsurface representation across a simulation time duration includes (in FIG. 3, shows computing approximate solution 306 for a simulation until a desired time frame is reached 314, [0066]-[0068]; time frame may be a month, a century, or more, [0068] lines 15-16) iteratively changing the subsurface representation by switching between the steps (In FIG. 3, iterate steps 306-310 until convergence, [0067] lines 6-20; and then perform next time step 312).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for that the steps are repeated iteratively. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi as shown in Fig. 3. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 13, Gervais teaches all of the limitations of claim 11, as noted above. Gervais does not teach wherein after the subsurface representation is updated based on the predicted subsurface representation outputted by the machine learning model, the computational stratigraphy model is run for N mini-steps to simulate changes in the subsurface representation across the N mini-steps, N being larger than M.
However, Usadi teaches wherein after the subsurface representation is updated based on the predicted subsurface representation outputted by the machine learning model, the computational stratigraphy model is run for N mini-steps to simulate changes in the subsurface representation across the N mini-steps, N being larger than M (set of boundary conditions b_i uniquely determines solution x_i maps to the “M” mini-steps, [0081] lines 8-9; when non-unique solution arises consider both current and previous time steps including additional inputs to generate data for training phase, meaning N>M, [0081] lines 10-20).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for updating the model with more time steps. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). Usadi further teaches when an non-unique solution situation arises, splitting regions and performing additional time steps including the previous time steps to update the model (Usadi, [0081] lines 10-2). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi and the further updating steps when certain situations arise. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 18, Gervais teaches all of the limitations of claim 17, as noted above. Gervais does not teach wherein multiple training data sets are generated based on different placements of the window within the subsurface representation.
However, Usadi teaches wherein multiple training data sets are generated based on different placements of the window within the subsurface representation (train with additional inputs by splitting region, [0081] line 17).
It would have been obvious to one skilled in the art before the effective filing date to combine Gervais with Usadi because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Gervais discloses a system that teaches all of the claimed features except for updating the model by adjusting a window or region used to train the model. Gervais specifically suggests applying a methodology previously used on reservoir simulations to basin simulations, (Gervais [page 3 paragraph 2 line 1]-[page 4 paragraph 1 line 17]). Usadi  teaches that an iterative approach for solving a reservoir simulation, where an iteration may include an approximation or another type of machine learning step (at block 306 of FIG. 3, additionally using a solution surrogate according to ML techniques discussed herein, Usadi [0067] lines 3-5). Usadi further teaches when an non-unique solution situation arises, splitting regions and performing additional time steps including the previous time steps to update the model (Usadi, [0081] lines 10-2). A person having skill in the art would have a reasonable expectation of successfully solving the basin simulation in Gervais by modifying Gervais with the iterations of Usadi and the further updating steps when certain situations arise. Therefore, it would have been obvious to combine Gervais with Usadi to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,954,303 (Pyrcz) – describes a process based model that that models individual processes including local erosion and deposition, [col 4 ln 5-11]; parameters may be determined stochastically or deterministically including initial basin shape, compaction, and changes in the local base level, [col 4 ln 25-29]; empirical rules may be used to map compaction over a time step, [col 4 ln 52-55]. 
"Uncertainty management in stratigraphic well correlation and stratigraphic architectures: A training-based method." (Edwards)  - training model based on process-based stratigraphic modeling, with different time-steps being grouped, [page 4 col 2 paragraphs 1-4].
“Expert Systems and Machine Learning Techniques for Effective Petroleum System Risk Assessment and Model Update” (Ducros) – describes the Gervais paper, and updating petroleum system assessment using the model results, [page 4 paragraphs 2-3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148